Citation Nr: 1120400	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right breast scar, a residual of breast-reduction surgery.

2.  Entitlement to an initial rating higher than 10 percent for a left breast scar, also a residual of breast-reduction surgery.

3.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus.  

4.  Entitlement to an initial rating higher than 10 percent for chronic hypertensive headaches (claimed as migraines).  

5.  Entitlement to an initial rating higher than 10 percent for right hallux valgus (claimed as bunion).  

6.  Entitlement to an initial compensable rating for a scar, status post bunionectomy of the left foot.

7.  Entitlement to an initial compensable rating for a scar, a residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube.  

8.  Entitlement to service connection for a cyst of the left tibia.

9.  Entitlement to service connection for residuals of a left knee injury.

10.  Entitlement to service connection for residuals of a right knee injury.

11.  Entitlement to service connection for residuals of a right hip injury.

12.  Entitlement to service connection for a back disorder.

13.  Entitlement to service connection for asthma (claimed as a breathing problem).

14.  Entitlement to service connection for periodontal disease, including for compensation and VA outpatient dental treatment purposes.

15.  Entitlement to service connection for a breast tumor.

16.  Entitlement to service connection for melasma lesions on the back and acne lesions on the face (claimed as a skin condition with white spots all over the body).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July to December 1982 and from March 1985 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from January 2006, January and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2006 rating decision denied the Veteran's claims for a left tibia cyst, residuals of a bilateral elbow injury, residuals of a bilateral knee injury, residuals of a right hip injury, a back disorder, asthma, heart murmur, periodontal disease, breast tumor, a melasma lesion on the back and acne lesions on the face, corneal scar, and residuals of a left foot injury.  However, that decision also granted the Veteran's claims for service connection for hallux valgus of the right foot (claimed as bunion); scar, status post bunionectomy of the left foot; bilateral pes planus; hypertension; chronic hypertensive headaches (claimed as migraines); scar, residuals of ovarian cystectomy; bilateral scars on breasts, residuals of breast reduction surgery; and assigned a noncompensable (0 percent) rating for each disability, retroactively effective from June 1, 2005, the day after the Veteran's separation from active duty service.  She appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him or her for times since the effective date of the award when the disability may have been more severe than at others).  


In the January 2008 decision since issued, the RO increased the rating for the Veteran's right hallux valgus from 0 to 10 percent, but only retroactively effective from February 29, 2008, the date of a VA compensation examination.  But in the subsequent November 2008 rating decision, the RO assigned an earlier effective date of June 1, 2005 for this higher rating, so as of the date service connection was established.  Also in the November 2008 rating decision, the RO assigned separate initial 10 percent ratings for scars on the Veteran's breasts; increased the initial rating for her bilateral pes planus from 0 to 10 percent; and increased the initial rating for her chronic hypertensive headaches (claimed as migraines) from 0 to 10 percent; with all increases retroactively effective from June 1, 2005, the date service connection was established.  She since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he or she expressly indicates otherwise).  

As support for her claims, the Veteran testified at a hearing in March 2010 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office hearing).  Immediately after the hearing the Veteran submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  Moreover, the presiding judge held the record open for an additional 60 days following the hearing to give the Veteran time to submit other evidence pertinent to her claims.

The Veteran submitted a written request in March 2010 to withdraw her claims for service connection for left and right elbow disorders and for a compensable initial rating for her hypertension.  38 C.F.R. § 20.204 (2010).

In September 2010, the Board remanded the remaining claims at issue to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In December 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny these remaining claims and returned the file to the Board for further appellate consideration of them.

As such, the Board is deciding the claims for higher initial ratings for the right and left breast scars, bilateral pes planus, chronic hypertensive headaches, right hallux valgus, left foot scar, and the residual scar from the ovarian cystectomy with uterine fibroids and partial excision of fallopian tube.  The Board is also deciding the claims for service connection for a cyst on the left tibia, right hip disorder, back disorder, periodontal disease, and breast tumor.  

However, still further development and consideration is necessary prior to adjudicating the remaining claims for asthma and melasma lesions.  So the Board is remanding these other claims to the RO via the AMC.


FINDINGS OF FACT

1.  There is no competent and credible evidence of record that the Veteran currently has a confirmed disability to account for her claimed cyst of the left tibia and breast tumor, respectively, let alone etiologically linking any such disability to her military service.  Post-service mammogram reports indicate no malignancies in her breasts.

2.  There is no competent and credible evidence of record that the Veteran currently has a confirmed disability to account for her claimed right hip and back disorders, respectively, let alone etiologically linking any such disability to her military service.  X-rays taken during her August 2005 VA compensation examination revealed a normal right hip and lumbosacral spine, with no indication of arthritis.  

3.  The Veteran's periodontal disease is not a compensable dental condition.  The records do not show she lost any teeth during her military service as a result of dental trauma - including as a result of loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  

4.  She does not have a dental condition or disability as a result of combat wounds or other trauma during her active military service.  However, she does meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.  Her DD Form 214 shows she was discharged in May 2005, but bears a certification that she was not provided a complete dental examination and all appropriate dental treatment within 90 days prior to discharge.  There is no indication of any post-service VA dental examination, without indication of any fault on the part of the Veteran.  

5.  The Veteran's left and right breast scars are not deep; these scars also do not cause any limitation of function, including motion, etc.

6.  The Veteran's left foot scars are not deep.  The left foot scars are stable, do not cause any associated limited function or motion, and do not measure at least 39 square centimeters.  Despite her contentions to the contrary, there is no objective evidence this scar was painful or tender during her August 23, 2005 VA examination.  

7.  Resolving any doubt in the Veteran's favor, her left foot scars were tender to palpation on the May 13, 2008 VA examination.

8.  Resolving all reasonable doubt in her favor, however, her bilateral pes planus is severe.  This disability is characterized by marked deformity of pronation and moderate tenderness on palpation on examination, although it does not involve swelling on use and characteristic callosities.  Also, her disability is not manifested by extreme tenderness of her plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation.  

9.  Her right hallux valgus is consistent with a moderately severe foot injury.  



CONCLUSIONS OF LAW

1.  A cyst of the left tibia and a breast tumor were not incurred in or aggravated by her military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  The Veteran does not have right hip and low back disorders, including arthritis, that were incurred in or aggravated by her military service, or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria are not met for service connection for periodontal disease, for purposes of disability compensation.  38 U.S.C.A. §§ 1110, 1131, 1712, 1721 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).

4.  The Veteran is eligible for VA outpatient dental treatment on a one-time completion basis.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010).

5.  The criteria are not met for an initial rating higher than 10 percent for the right and left breast scars, respectively.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, DCs 7801-7805 (2008) (prior to October 23, 2008).

6.  From June 1, 2005 to May 12, 2008, the criteria are not met for an initial compensable rating for the left foot scars, status post bunionectomy.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, DCs 7801-7805 (2008) (prior to October 23, 2008).

7.  Since May 13, 2008, the criteria are met for a higher 10 percent rating, though no greater rating, for left foot scars, status post bunionectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Codes (DCs) 7801-7805 (2008) (prior to October 23, 2008).

8.  The criteria are met for a higher 30 percent rating, though no greater rating, for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

9.  The criteria are met for a higher 20 percent rating, though no greater rating, for right hallux valgus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10; 38 C.F.R. § 4.71a, Diagnostic Code 5280, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2005, February 2007 and January 2008.  These letters informed her of the evidence required to substantiate her claim, and of her and VA's respective responsibilities in obtaining supporting evidence.  Note also that the February 2007 and January 2008 letters complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated the Veteran's claim in the December 2010 SSOC - including considering the additional evidence received in response to that additional notice.  See again, Mayfield IV and Prickett, supra.  So the timing defect in the notice has been rectified.  It follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained her VA and identified private treatment records, and her service treatment records (STRs) and service personnel records (SPRs).  She also submitted personal statements and testified at a hearing.  

Notably, the Board primarily remanded this case in September 2010 so the AMC might obtain outstanding private treatment records, which have since been obtained.  In particular, the AMC obtained outstanding treatment records from the National Naval Medical Center (NNMC) in Bethesda, Maryland.  The Board finds the RO/AMC made sufficient attempts to comply with the Board's remand directive in this regard, such that further efforts would not prove helpful to the Veteran's claims.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  The Board is therefore satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

The RO obtained her VA treatment records and arranged for VA compensation examinations to assess and reassess the severity of her breast scars, left foot scar, bilateral pes planus and right foot hallux valgus.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation examinations of the Veteran's service-connected disabilities were in August 2005 and May 2008, so relatively recently, and the mere passage of time, alone, is insufficient reason to conclude that the reports of those examinations do not contain the level of information needed to properly evaluate the disability.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this notion, albeit in the context instead of a claim for service connection).  Also keep in mind the Board is at least partially granting the claim for left foot scars, bilateral pes planus and right hallux valgus.  Consequently, another examination to evaluate the severity of these disabilities is unwarranted because there is sufficient evidence, already of 

record, to fairly decide the claims insofar as assessing the severity of these conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

In addition, the Board finds that a VA compensation examination is not needed to determine whether the Veteran's claimed cyst of the left tibia, right hip disorder, back disorder, periodontal disease, and breast tumor, are each respectively related to her military service because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with her service).  There is no competent and credible evidence, especially by way of medical diagnoses, establishing a current disability to account for her complaints of cyst of the left tibia, right hip disorder, back disorder, and breast tumor.  So she has failed to establish the most preliminary evidentiary requirement for service connection, i.e., a current disability.  In this absence of proof of current disability, there necessarily cannot be any present disability to attribute to her military service.  Nor is there medical evidence otherwise associating these claimed current disabilities to her military service.  The Board is therefore satisfied the RO and AMC have provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

Concerning her claim for periodontal disease for disability compensation purposes, this claim is being denied as a matter of law, such that the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

On the other hand, concerning the claim for periodontal disease for VA outpatient dental treatment purposes, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless, albeit for VA dental treatment on a one-time completion basis.  See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

II.  Analysis-Entitlement to Higher Initial Ratings for the Right and Left Breast Scars, Left Foot Scar, Bilateral Pes Planus, and Right Hallux Valgus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Since the Veteran's claims arises from disagreements with the initial ratings assigned following a grant of service connection, the Board finds that some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In this case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.

A.  Right and Left Breast Scars 

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claims for scars of the breasts and her left foot.  Instead, as mentioned, these claims were received by VA in April 2005, so before these regulatory changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Notably, the April 2005 claims were for service-connection for her scars, which have since been granted, following which, the Veteran appealed for higher initial ratings.  

The Veteran has had separate 10 percent ratings for her right and left breast scars, effectively since June 1, 2005, the date service-connection was established, under 38 C.F.R. § 4.118, DC 7804 (scars, superficial, painful on examination).  She asserts that the severity of these scars warrant higher initial ratings beyond 10 percent.

It further deserves mentioning that the Board need not consider the diagnostic criteria exclusive to disfigurement of the head, face or neck, found in 38 C.F.R. § 4.118, DC 7800.  There equally is also no indication the Veteran has dermatitis or eczema, precluding consideration of 38 C.F.R. § 4.118, DC 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

At the outset, it is noted the Veteran already has the maximum rating available under Diagnostic Codes 7802, 7803, and 7804.  Under DC 7802, a 10 percent rating is assigned if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  DC 7803 provides a maximum 10 percent rating for a scar that is superficial and unstable (involving frequent loss of covering of skin over the scar).  Similarly, DC 7804 provides a maximum 10 percent rating for a scar that is superficial and painful on examination.  Thus, a higher initial rating than 10 percent under DCs 7802-7804 is not available.  

Under the rating criteria, DC 7801 provides for a 10 percent rating for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is awarded if the area or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent rating is awarded if the area or areas exceeds 72 square inches (465 sq. cm.).  A 40 percent rating is awarded if the area or areas exceeds 144 square inches (929 sq. cm.).  

The August 2005 VA examination report found she has two disfiguring, T-shaped breast scars.  The examiner measured a 17cm. x 7 cm. (119 sq. cm.) for the right breast, which is depressed with keloid formation.  The examiner measured a 16cm. x 10 cm. (160 sq. cm) for the left breast, which is leveled and without keloid formation.  However, for both scars, the August 2005 VA examiner specifically found the scars were not adherent (deep).  

At the May 2008 VA examination, the Veteran denied experiencing any functional impairment from her bilateral breast scars, although she complained of pain in her breasts and along the scars.  The examiner found three scars on her right breast, measuring:  (1) 26cm. x 1.5cm. (39 sq. cm.); (2) 8cm. x 1cm. (8 sq. cm.); (3) 13cm. x 0.2cm. (2.6 sq. cm).  Similarly, the examiner found three scars on her left breast, measuring:  (1) 22cm x 1.5cm (33 sq. cm.); (2) 8cm. x 1cm. (8 sq. cm.); (3) 13 x. 0.2cm. (2.6 sq. cm.).  Significantly, though, the examiner specifically found all these right and left breast scars were not adherent (deep).  Moreover, these scars did not exhibit tenderness on examination.  

So, the medical findings of record preclude consideration of DC 7801, since the scars were specifically found to not be deep and also show no limitation of motion of the affected areas.  

Finally, under Diagnostic Code 7805, for other scars, are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118.  However, there is no objective medical finding of any associated limitation of function due to these right and left breast scars.  38 C.F.R. § 4.118, DC 7805.  

In addition, a review of the other competent evidence available in the treatment records also fails to produce any findings that would warrant a rating higher than 10 percent under DCs 7800-7806.  

Since the Veteran's right and left scars have never been more than 10-percent disabling, respectively, at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

B.  Left Foot Scar

The Veteran has had a noncompensable (i.e., 0 percent) initial rating for her left foot scar since June 1, 2005, the effective date service connection was established.  This disability has been initially assigned a 0 percent rating under 38 C.F.R. § 4.118, DC 7805-5280.  Notably, DC 5280 is the diagnostic code for hallux valgus.  So, this scar is analogously rated on the basis of DC 7805, as a residual scar of a left foot bunionectomy.  See 38 C.F.R. § 4.20.  The Board determines that DC 7805 provides the most appropriate rating criteria for her left foot scar.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  It further deserves mentioning that the Board need not consider the diagnostic criteria exclusive to disfigurement of the head, face or neck, found in 38 C.F.R. § 4.118, DC 7800.  There equally is also no indication the Veteran has dermatitis or eczema, precluding consideration of 38 C.F.R. § 4.118, DC 7806.  See id.  

Other pertinent skin disability criteria provide that a compensable rating is warranted for a scar that is deep, or that causes limited motion, in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).

At the August 2005 VA examination, the Veteran complained of functional impairment in the form of pain during standing due to the bunions in her left foot.  
The August 2005 VA examiner found there is a 4cm. x 0.1cm scar (4 sq. cm.) at the base of the left first toe, noting on physical examination that there is no tenderness (i.e., no pain on examination), no adherence (i.e., not deep), no instability, no tissue loss, no keloid formation, no hypopigmented or hyperpigmented area, or abnormal texture.  The examiner also noted sutures still in place on the left fourth toe, but without complication.  

At the May 2008 VA examination, the Veteran complained of pain when bending toes or at certain positions, and that pain limited her ability to stand or walk for more than 10 minutes.  However, the examiner objectively found a left great toe scar, measuring 5cm. x 0.5cm. (2.5 sq. cm.), with hyperpigmentation of less than six sq. inches and abnormal texture of less than six sq. inches.  The examiner also found a second left foot scar on the left fourth toe, measuring 1cm. x 0.1cm., but without any hyperpigmentation or abnormal texture.  Notably, on physical examination, both left foot scars had no tenderness on examination, adherence, disfigurement, ulceration, instability, tissue loss, keloid formation, hypopigmentation, inflammation and edema.  However, there are some conflicting results at the May 2008 VA examination.  Indeed, on musculoskeletal examination of the left foot, the examiner did find tenderness of the left foot, although there was not additionally any painful motion of the left foot, edema, disturbed circulation, weakness and atrophy of the musculature.  The examiner also found active motion in the left great toe, and her gait was within normal limits.  Moreover, examination of the left foot did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern, and she did not require any assistive device for ambulation.  Thus, despite the Veteran's complaints of functional limitation of her left foot, apparently due to her scars, the examination results did not objectively confirm any functional loss.  

So, the left foot scars altogether do not exceed an area of 39 sq. cm., which does not warrant a higher initial rating under DC 7801.  Moreover, the examiners did not find them to be adherent (deep) nor does it cover an area of 144 square inches (929 sq. cm.) or greater, so a compensable rating also is not available under DC 7802.  
Additionally, there is no basis for a compensable rating under DC 7803, for an unstable, painful scar, since the examiners found the left foot scars to be stable.  

As well, there is no indication the scar causes limitation of motion or loss of other function of the left foot and toes, in turn precluding a compensable rating under DC 7805.  Regarding this, the May 2008 VA examination results do not indicate any limitation of motion or loss of function due to the left foot scars.

Prior to the May 2008 VA examination, there was no evidence of record that warranted a 10 percent rating under DC 7804, since the August 2005 VA examiner found no tenderness on examination of the left scars.  Significantly, though, the May 2008 VA examination report provides sufficient evidence indicating the scar warrants a compensable rating under DC 7804.  The Board acknowledges the May 2008 VA examiner provided conflicting findings on whether the scars produced tenderness on physical evaluation.  However, there is at least one finding on the May 2008 examination report stating the left foot produced tenderness on examination.  And resolving any doubt in the Veteran's favor, especially considering her consistent complaints of pain in the left foot, this is sufficient reason to assign a 10 percent rating under DC 7804, from May 13, 2008, for a scar that is painful on examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Moreover, there is no basis to further "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  



C.  Bilateral Pes Planus

The Veteran has an initial 10 percent rating for her bilateral pes planus, assigned under 38 C.F.R. § 4.71a, DC 5276.  In considering other applicable diagnostic codes, the Board finds that this is the most appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Diagnostic Code 5276 provides a 10 percent evaluation for moderate bilateral acquired flatfoot where the weight bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  


Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2010), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The August 2005 VA examiner diagnosed the Veteran with flat feet bilaterally.  On objective physical examination of the feet and toes, the August 2005 VA examiner found there is no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  Further findings showed no forefoot or midfoot malalignment, no clawfeet.  However, palpation of the plantar surfaces revealed no tenderness on the right, but moderate tenderness on the left foot, especially at the first MTP due to recent surgery.  Examination of the Achilles tendon showed good alignment generally.

Subsequently, at the May 2008 VA examination, for both feet, there was no objectively no edema, disturbed circulation, weakness and atrophy of the musculature.  The examiner found her gait within normal limits.  There was also no forefoot or midfoot malalignment on either side.  Also, the Achilles tendon revealed good alignment.  

However, objective testing at the May 2008 VA examination showed painful motion and tenderness of the right foot, and tenderness on the left.  
The Board emphasizes that the May 2008 VA examiner found deformity of marked pronation.  Notably, palpation of the plantar surfaces now revealed moderate tenderness (compared to none on the prior examination) on the right foot, but only slight tenderness (compared to moderate on the prior examination) on the left foot.  The examiner also noted she has unable to stand or walk for more than 10 minutes at a time.  She also requires shoe inserts, which fail to reveal her symptoms and pain.  

The Board finds the evidence of record supports a higher initial rating of 30 percent under DC 5276, but no greater.  Overall, her bilateral pes planus appears to most nearly approximate a severe level of symptomatology contemplated by the 30 percent rating for DC 5276.  The Board acknowledges she does not objectively show swelling on examination or characteristic callosities, although she did complain of swelling of the feet to the examiner.  Nonetheless, her bilateral flatfeet are objectively confirmed to manifest a marked deformity in the form of marked pronation - and although this was first explicitly noted on the May 2008 VA examination report, this appears to be the type of deformity that would have existed throughout the period of the appeal.  She also demonstrates some accentuated pain on palpation of the feet on examination throughout the period of the appeal.  See 38 C.F.R. § 4.71a, DC 5276.  But, in considering the provisions of DeLuca v. Brown, the Board notes that as the diagnostic criteria pertaining to the Veteran's bilateral pes planus do not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable.  See Johnston, 10 Vet. App. 80, 84-5 (1997).  Thus, her disability picture for flat feet indicates a 30 percent rating under DC 5276.

On the other hand, she does not produce sufficient symptomatology to warrant a pronounced characterization of pes planus.  Although her flat feet manifest marked pronation, she does not manifest other symptoms appropriate for the 50 percent level.  For instance, the examiner did not note tenderness on the plantar surfaces as extreme tenderness, but rather as only slight on the left side and moderate on the right side.  Her symptoms do not include marked inward displacement and severe spasm of the tendo achillis on manipulation, so there is no need to consider whether such non-existent symptoms would in turn be improved by orthopedic shoes or appliances.  Indeed, the fact that her shoe inserts do not relieve her pain symptoms does not support a 50 percent rating.  Id.

So, resolving all reasonable doubt in the Veteran's favor, especially considering her consistent complaints of pain, this is sufficient reason to assign a 30 percent rating under DC 5276.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Since, however, the Veteran's bilateral pes planus has never been more than 
30-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

D.  Right Hallux Valgus

The Veteran's right hallux valgus (claimed as bunions) has been assigned the maximum 10 percent rating under DC 5280.  38 C.F.R. § 4.71a, DC 5280.  
The Board must therefore determine whether another applicable code provision warrants a disability rating higher than 10 percent during this period.  

Additional applicable regulatory criteria are set forth in DC 5284, contemplating other foot injuries.  38 C.F.R. § 4.71a, DC 5284 (2010).  Under DC 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A maximum 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284. 

The August 2005 VA examiner diagnosed the Veteran with hallux valgus of the right foot, and that "the degree of angulation is slight."  X-ray results showed the right foot was weight bearing, noted as "minimal hallux valgus deformity."  On objective physical examination of the feet and toes, the August 2005 VA examiner found there is no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  However, palpation of the metatarsal heads of the toes produced no tenderness on the right side.

Subsequently, the May 2008 VA examiner found hallux valgus of the right foot is present, with moderate degree of angulation, with no resection of the metatarsal head present.  For both feet, there was no objectively no edema, disturbed circulation, weakness and atrophy of the musculature.  The examiner found her gait within normal limits.  The examiner notably found that there is active motion in the metatarsophalangeal joint of the right great toe.  


Overall, then, her right foot hallux valgus disability appears to evidence mostly slight symptomatology.  On the other hand, she demonstrates functional impairments, since the May 2008 examiner found she is unable to stand or walk for more than 10 minutes at a time.  And at worst, the hallux valgus demonstrated moderate degree of angulation.  

Resolving any doubt in favor of the Veteran, and especially to compensate her for any functional impairments caused by the right hallux valgus, the Board finds that her overall condition is consistent with a moderately-severe, but no greater, foot injury.  So, her hallux valgus warrants a higher initial rating of 20 percent under 38 C.F.R. § 4.71a, DC 5284.  She does not demonstrate that she is entitled to the maximum rating of 30 percent for a severe foot injury.  She otherwise has slight symptomatology, including a normal gait.  Also, there is no evidence of any limitation of motion or painful motion involving the right great toe.  See 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206.

So, resolving any doubt in the Veteran's favor, especially considering her functional impairments of standing and walking, this is sufficient reason to assign a higher initial 20 percent rating under DC 5284.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Since the Veteran's right hallux valgus has never been more than 20 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

Lay Statements

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of her claim.  She is competent, as a layman, to report on that as to which she has personal knowledge, such as the existence of pain due to her right and left breast scars and left foot scars, bilateral pes planus and right hallux valgus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

But the VA examiners have been unable to objectively confirm her subjective complaints of painful scars during objective physical evaluations.  So the Board finds that her lay testimony concerning this, while competent, is not also credible given this disparity between her subjective complaints and the unremarkable objective clinical findings.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

And the Board finds that the objective evidence is more probative than her descriptions of the severity of her symptoms.  The Board bases this determination partly on the notion that, if in fact her symptoms were as severe as alleged, including insofar as their frequency and duration, they would have been evident when examined, but they were not - certainly not to the level required for higher initial ratings for her bilateral breast scars and left foot scars, bilateral pes planus and right hallux valgus.  .  

Moreover, as a layman, without the appropriate medical training and expertise, she is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her service-connected disabilities.  Rather, these of necessity, require appropriate medical findings regarding the extent and nature of her bilateral pes planus (e.g., level of tenderness of plantar surfaces), right hallux valgus (e.g., functional loss) and her scars (e.g., clinical assessments of adherence, superficiality, and tenderness on palpation at examination, and area of a scar).

And since, for these reasons and bases discussed, the preponderance of the evidence is against her several claims for higher initial ratings, as discussed above, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's disabilities have markedly interfered with her ability to work, meaning above and beyond that contemplated by her schedular ratings for her right and left breast scars (10 percent); and right hallux valgus (10 percent), as well as her now higher 10 percent rating for a left foot scar (staged), higher 30 percent rating for bilateral pes planus, and higher 20 percent rating for right hallux valgus.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for her disabilities by the regular rating schedule.  Her evaluation and treatment has been primarily on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

III.  Analysis-Entitlement to Service Connection for Cyst of the Left Tibia, Left and Right Knee Disorders, Right Hip Disorder, Back Disorder, Periodontal Disease, and Breast Tumor

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043 (Fed. Cir. 1994).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Cyst of the Left Tibia, Right Hip Disorder, Back Disorder, and Breast Tumor

More fundamental to the claim, however, irrespective of the particular basis of it, is that the Veteran first has to establish she has a current disability of cyst of the left tibia, right hip disorder, back disorder, and breast tumor, respectively.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the claims file does not contain any medical record diagnosing a cyst of the left tibia, right hip disorder, back disorder, and breast tumor, respectively, of any type, despite the Veteran's claims.  Rather, the August 2005 VA (QTC contractor) examiner provided medical findings specifically discounting the notion that the Veteran has a current disability for any of these claimed conditions.  The August 2005 VA examiner found there is no pathology to render any current diagnoses for a cyst of the left tibia, any right hip disorder, any back disorder, or breast tumor.  

Certainly, there are no established diagnoses of arthritis in her right hip or back.  Arthritis must be objectively confirmed by X-ray, so her unsubstantiated lay allegations are insufficient reason to conclude she has this asserted condition.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2010).  And, indeed, to the contrary, the August 2005 VA compensation examination included taking X-rays of her right hip and lumbosacral spine.  The X-ray results revealed a normal right hip and lumbosacral spine.  So there is not the required radiographic confirmation of arthritis.  

In a similar vein, post-service private mammogram reports, dated in January 2006 and February 2007, found no malignancies in her breasts.  Rather, the January 2006 mammogram report identified "benign findings."

Absent evidence of a current disability of cyst of the left tibia, right hip disorder, back disorder, and breast tumor, respectively, service connection is not possible because there is no present condition to attribute to her military service.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Given, however, that arthritis is considered to be a chronic (meaning permanent) condition, per se, the reason it may be service connected on a presumptive basis, the Veteran would not have it, such as when filing a claim, and then suddenly not have it when later examined.  See again 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Even in the event she establishes that she has diagnosable disorders for these claimed disabilities, the Board would still have to address any potential relationship or correlation with her military service, which she simply has not established.  But, again, there is no current disability to relate to her military service, so no possibility of relating a non-existent disability back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.") (italics added for emphasis).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Also, the Veteran reported a history of back pain to the August 2005 VA examiner, which she attributed to the weight caused by her heavy breasts prior to an in-service breast reduction.  But, she admitted that she had not experienced further back pain following the breast reduction surgery.  Indeed, the VA examiner objectively concluded the claimed back condition had "resolved" following service, and as mentioned, found no current diagnosis of any back disorder.  

There equally is no indication of arthritis of the right hip or back within one year of her discharge from service, certainly not to the required minimum degree of at least 10-percent disabling, which also precludes presumptive service connection.  And there continues to be no post-service medical records showing any current disability of cyst of the left tibia, right hip disorder, back disorder, and breast tumor.

The Board also has considered the Veteran's lay statements.  While she is certainly competent to state that she feels certain symptoms, such as pain from her right hip, back, and breasts, she is not competent or qualified, as a layperson, to ascribe these symptoms to a specific diagnosis - especially like arthritis, which, as mentioned, requires X-ray confirmation according to 38 C.F.R. § 4.71a, DC 5003.  
See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  That is to say, certain disabilities like arthritis of the hips and back, a cyst of the tibia and a breast tumor are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  But see, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering that certain disabilities are not conditions capable of lay diagnosis, such as rheumatic heart disease).

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of her claims, there is no need to also consider the credibility of her lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for these claimed disabilities of a cyst of the left tibia, right hip disorder, back disorder, and a breast tumor.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Periodontal Disease

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  So the Board will consider her entitlement to service connection for both compensation and outpatient dental treatment.  

At the outset, there are no statutory or regulatory provisions that might allow the Veteran to establish service connection for compensation purposes for her periodontal disease, let alone loss of teeth resulting from this condition.  
Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  In particular, though, the Board emphasizes that the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Her dental records were unremarkable for any indication of a dental or jaw disorder aside from periodontal disease.  The Veteran's STRs fail to show that she sustained any damage to her maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Id.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


The Veteran's dental-related service treatment records (STRs) confirm that she received extensive dental care during service.  These records several teeth were missing near the end of her active duty service, as shown on a September 2004 dental STR - namely, teeth numbers 19 and 30, as well as wisdom teeth numbers 1, 16, and 32.  

Importantly, though, these dental STRs do not show, and the Veteran does not contend, any actual dental trauma during her service.  Having teeth filled or even extracted during service is not tantamount to dental trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997), 62 Fed. Reg. 15,566 (1997).  

The Board also must alternatively consider whether service connection may be established for the purpose of receiving VA outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a), 17.161.  

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Initially, there is no indication that the Veteran had any pre-existing dental conditions, which precludes the possibility of service-connection for dental treatment under 38 C.F.R. § 3.381(d).  

It appears the Veteran is also barred from receiving service connection for any acute exacerbations of a chronic periodontal disease for treatment purposes as well, since acute periodontal disease is specifically excluded by § 3.381(e).  Indeed, under § 3.381(e), the following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  

Moreover, there are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service- connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Here, the Veteran clearly fails to establish eligibility for all classes of dental treatment, with the notable exception of Class II, one-time dental treatment.  

Indeed, the Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes.  Nor is there any indication the Veteran was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment.  See 38 C.F.R. § 17.161(d), (e).  Moreover, there is not any suggestion that she is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  As well, there is no indication in the record that she has a dental condition impairing or aggravating a service-connected condition (Class III eligibility), see 38 C.F.R. § 17.161(g); that she has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that she is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is she receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).

Importantly, there is simply no contention, let alone objective findings in the dental STRs, that the Veteran suffered any type of dental trauma during service.  This precludes Class II(a) eligibility.  Nonetheless, the Veteran does appear to warrant Class II eligibility for one-time dental treatment.  

To expound, there are several requirements for Class II one-time dental treatment.  Notably, 38 C.F.R. § 17.161(b)(1)(i) sets forth those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if:  (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days;  (B) Application for treatment is made within 180 days after such discharge or release;  (C) The certificate of discharge or release does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  

The record shows that the Veteran applied for service connection for a dental disability in April 2005, so, even prior to her eventual date of discharge in May 2005 from a period of service that included a long period (i.e., well over 90 days) of active duty in the Persian Gulf War.  Obviously, the application necessarily occurred within 180 days following her honorable discharge from service in May 2005.  Further concerning her period of active duty ending in May 2005, her DD Form 214, on Line 17, specifically notes that that the Veteran was not provided a complete dental examination and all appropriate dental services and treatment within 90 days prior to separation.  

Moreover, although the VA did not arrange for a VA dental examination within six months of discharge in May 2005 (i.e., by November 2005), there is no indication this was delayed due to fault of the Veteran.  See 38 C.F.R. § 17.161(b)(1)(i).  For instance, there is no indication that she was provided written notice of the eligibility requirements for VA outpatient dental treatment at the time of her discharge.

As such, she is found eligible for VA dental treatment on a one-time completion basis.  Accordingly, and resolving all reasonable doubt in the Veteran's favor, the Board finds that eligibility for VA outpatient dental (Class II) treatment, on a one- time completion basis, is established.  See 38 C.F.R. § 17.161(b)(1); See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

The claim for service connection for a cyst of the left tibia is denied.

The claim for service connection for a right hip disorder is denied.

The claim for service connection for a back disorder is denied.

The claim for service connection for a breast tumor is denied.

The claim for service connection for periodontal disease, for the purpose of obtaining VA compensation, is denied.  

The claim for service connection for periodontal disease, for the purpose of obtaining VA outpatient dental treatment on a one-time completion basis, is granted.

The claims for initial ratings higher than 10 percent for right and left breast scars, respectively, are denied.

From June 1, 2005 to May 12, 2008, the claim for an initial compensable disability rating for the left foot scar is denied.

Since May 13, 2008, a higher 10 percent rating for this left foot scar is granted, subject to the laws and regulations governing the payment of VA compensation.

A higher 30 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing the payment of VA compensation.

A higher 20 percent rating for the right hallux valgus is granted, subject to the laws and regulations governing the payment of VA compensation.



REMAND

Before addressing the remaining claims on appeal for asthma, melasma/acne lesion and bilateral knee disorders, the Board finds that additional development is required.  

First, the RO/AMC must provide another VA compensation examination to assess the severity of her service-connected disabilities of (1) chronic hypertensive headaches and (2) residual scar of ovarian cystectomy.  The Veteran's chronic hypertensive headaches (claimed as migraines) have initially been rated as 10-percent-disabling, assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  Diagnostic Code 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2010).

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

At her most recent VA examination in May 2008, the Veteran reported a history of migraine headaches over the past 13 years, dating back approximately to 1995.  
She reported she takes a few hours off hour when her headaches occur, but importantly, it is unclear whether she also has resulting prostrating attacks.  She reported the headache symptoms occur intermittently, on average 4 times per week, for a duration of 3 hours.  Apparently, the frequency of her headaches has increased since the August 2005 VA examination, when the examiner stated she has headaches 3-4 times a month, of 3 hours duration.  

Quite unfortunately, the prior August 2005 and May 2008 VA examination reports failed to provide crucial findings regarding whether the Veteran's headaches have been so severe as to cause prostration, and, if so, their frequency.  The Board requires contemporaneous medical evidence to assess the severity of the Veteran's service-connected migraine headache disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); 
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Turning to the next claim, the Veteran's service-connected scar, residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube has been assigned a 0 percent (i.e., noncompensable) rating, assigned under 38 C.F.R. § 4.117, DC 7629 (2010), for endometriosis.  DC 7629 provides that a 10 percent evaluation is warranted for pelvic pain or irregular bleeding requiring continuous treatment for control.  A 30 percent rating is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum 50 percent evaluation requires lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  It should be noted that the regulation requires that the diagnosis of endometriosis must be substantiated by laparoscopy.  38 C.F.R. § 4.117, DC 7629.

The Veteran had VA examinations in August 2005 and May 2008 to assess the severity of her scar residuals of an ovarian cystectomy.  At the May 2008 VA examination, the Veteran complained of constant gynecological infections, pain during ovulation and intercourse, and recurring uterine fibroids.  The August 2005 and May 2008 VA examiners both noted the existence and measurements of a small suprapubic scar.  

Unfortunately, the examiners failed to address the specific criteria for a higher initial rating for the Veteran's gynecological disability.  So, another medical examination is necessary to adequately rate her service -connected residual scar of ovarian cystectomy.  38 C.F.R. § 3.327(a); See Olsen, 3 Vet. App. at 482.  See also Caffrey, 6 Vet. App. at 381; see, too, Allday, 7 Vet. App. at 526.  See, as well, VAOPGCPREC 11-95 and Green, 1 Vet. App. at 121.

Second, the Veteran needs to be examined for a medical nexus opinion concerning whether her asthma, melasma/acne lesions and bilateral knee disorders, is respectively attributable to her active duty military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this regard, her treatment records reveal that she currently has clinical diagnoses for asthma and bilateral knee osteoarthritis.  Also, the August 2005 VA examiner diagnosed her with both acne lesions on her face and melasma lesions on her back, involving the sun-exposed areas.  That examiner also opined she at least as likely as not has asthma.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  


Consequently, the dispositive issue is whether these conditions are somehow attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning her asthma, the Veteran has asserted that she has a history of shortness of breath and coughing with thick yellow sputum.  See August 2005 VA examination report.  She asserts that she sustained cartilage damage to her knees in approximately 1999, during running and marching duties, which has left her with "bilateral aching and throbbing around the kneecap."  Id.  As well, she reports a history of white skin depigmentation of the face and neck dating back to approximately 1995.  Id.  

Thus, she has submitted sufficient evidence to meet the relatively low threshold of the third McLendon element.  Indeed, this is satisfied by credible evidence of continuity of symptomatology capable of lay observation, such as viewing skin discoloration, difficulty breathing and pain in the knees.  See McLendon, 20 Vet. App. at 83; See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

So additional medical comment is needed concerning whether any current asthma, melasma/acne lesions and bilateral knee disorders might be etiologically related back to service.  Based on McLendon, a remand for a VA examination and opinion is required to determine the precise nature and etiology of these current disabilities.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination to reassess the severity of her migraine headaches, with specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.124a, DC 8100 (2010).  To this end, the examiner should confirm the Veteran has migraine headaches.  And if she does, the examiner should also assess whether they involve characteristic prostrating attacks and, if so, their relative frequency and duration.

All indicated testing and evaluation should be conducted.  The claims file, including a complete copy of this remand, must be made available and reviewed by the examiner.

2.  Schedule the Veteran for another VA compensation examination to reassess the severity of her service-connected scar, residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube.  
In particular, the examiner must make specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.116, DC 7629 (2010).  

The examiner must specifically address whether the Veteran's disability manifests pelvic pain or irregular bleeding requiring continuous treatment for control, pelvic pain or heavy or irregular bleeding not controlled by treatment, lesions involving bowel or bladder confirmed by laparoscopy, and bowel or bladder symptoms.  See 38 C.F.R. § 4.116, DC 7629.  

All indicated testing and evaluation should be conducted.  The claims file, including a complete copy of this remand, must be made available and reviewed by the examiner.

3.  Schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's current asthma, melasma/acne lesions and bilateral knee disorders.  
She is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran currently has current asthma, melasma/acne lesion and bilateral knee disorders, such as osteoarthritis.  If she does, then the examiner must also provide an opinion as to the likelihood 
(very likely, as likely as not, or unlikely) this asthma, melasma/acne lesion and bilateral knee disorder, respectively, is related to or dates back to the Veteran's period of active duty service.

The Veteran is competent to report the onset of skin discoloration, difficulty breathing and pain in the knees in service and since service, as this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  However, in determining whether any current asthma, melasma/acne lesion and bilateral knee disorders were incurred in service, the examiner must specifically address the Veteran's reported symptoms having first manifested during her military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

That said, however, although the Veteran is competent even as a layperson to proclaim having first experienced skin discoloration, difficulty breathing and pain in the knees while in service, her testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether her lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate these remaining claims in light of any additional evidence.  If any of these claims are not granted to the Veteran's satisfaction, send her an SSOC and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


